717 S.E.2d 380 (2011)
STATE
v.
Rodney Lloyd PARKER.
No. 257P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Kathryn J. Thomas, Assistant Attorney General, for State of North Carolina.
Rodney Lloyd Parker, Wilmington, for Parker, Rodney Lloyd.
Rex Gore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 21st of June 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 25th of August 2011."